UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  1/13/2020
OLUSEYI ADENIJI.,                                         :
                                                          :
                                        Plaintiff,        :
                                                          :              19-CV-8032 (VSB)
                      -against-                           :
                                                          :                    ORDER
THE HORMAN FIRM, LLP, CITY OF NEW :
YORK,                                                     :
                                                          :
                                        Defendants. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Plaintiff’s January 3, 2020, letters opposing the motions to dismiss and

amending the complaint. It is hereby,

        ORDERED that Defendant Harman Firm’s request to apply the previously submitted

motion to dismiss (Docs. 12-13) to the Amended Complaint is Granted. I also apply City of

New York’s previously submitted motion to dismiss (Docs. 16-17) to the Amended Complaint.

Plaintiff has until February 18, 2020, to file a brief in opposition to these motions. Defendants

reply briefs are due on or before March 3, 2020.

        The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

Dated: January 13, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
